EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linna Chen, registration no. 52726 on 2/10/2022.
The application has been amended as follows: 

In Claims
Cancel claim 14.
Cancel claim 18.

1.	(Currently Amended) A system to generate a plurality of software development and testing stories for software related to a device, comprising:
a design specification system containing software design data;
a collection module to collect software design data from the design specification system;
an identification module to identify a plurality of Base Software Business Logic Paths (BSBLP) comprising a plurality of base factors and a plurality of non-base factors, wherein the identification module identifies the base factors, the non-base factors, and a plurality of values of the base factors, and the non-base factors for each BSBLP;

a selection module to select a plurality of relevant BSBLP from the MDK for a subject software feature to be analyzed;
an analysis module to utilize the relevant BSBLP selected by the selection module to perform a factor impact analysis on the subject software feature by processing the IFL for the relevant BSBLPs to develop a Final Factor List (FFL), 
wherein the FFL containing a list of a plurality of applicable non-base factors for the subject software feature;
a development module to generate the software development and testing stories by utilizing the FFL; and
a feeding module to feed the software development and testing stories back to a user computing device; 
a software configured to control the device or view data of the device;
wherein each BSBLP is a multi-dimensional space defined by the base factors and the non-base factors, within a BSBLP all base factors are applicable for each non-base factors such that the space defined by all the base factors move in one unit in the space defined by the non-base factors;
wherein the software generates software design data based on data of the device;
wherein the system generates software development and testing stories based on the software design data and transmits the software development and testing stories back to the software.


6.	(Currently Amended) A computer-implemented method, executed by a processor operatively connected to a memory, for generating a plurality of software development and testing stories, wherein the computer-implemented methods employ AI model for generating software development and testing stories for software related to a device, comprising:
collecting software design data from a design specification system through a collection module, 
wherein the design specification system containing the software design data, comprising using a software configured to control the device or view data of the device to generate software design data based on data of the device;
identifying a plurality of Base Software Business Logic Paths (BSBLP) through an identification module, wherein the Base Software Business Logic Paths comprising a plurality of base factors and a plurality of non-base factors, wherein the identification module identifies the base factors, the non-base factors, and a plurality of values of the base factors, and the non-base factors for each BSBLP;
placing, by a creation module, the base factors, the non-base factors, and the values of the base factors, and the non-base factors for each BSBLP inside an Initial Factor List (IFL) to build one or more Multi-Dimensional Knowledgebases (MDK);
selecting, by a selection module, a plurality of relevant BSBLP from the MDK for a subject software feature to be analyzed;

generating, by a development module, the software development, and testing stories by utilizing the FFL, comprising generating software development and testing stories based on the software design data generated by the software; and
transmitting the software development and testing stories back to the software; 
feeding, by a feeding module, the software development, and testing stories back to a user computing device;
wherein each of the plurality of BSBLP is a multi-dimensional space defined by the base factors and the non-base factors, within a BSBLP all base factors are applicable for each non-base factors such that the space defined by all the base factors move in one unit in the space defined by the non-base factors.

Allowable Subject Matter
Claims 1-13 and 15-17 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 1/31/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “wherein each BSBLP is a multi-dimensional space defined by the base factors and the non-base factors, within a BSBLP all base factors are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ANIL KHATRI/            Primary Examiner, Art Unit 2191    
https://eopf.nbc.gov/doc